Citation Nr: 0514691	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  04-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied service connection for PTSD.  The 
veteran perfected an appeal of this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence indicates 
that the veteran does not have a substantiated diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in September 2002, prior to 
the decision on appeal,  the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its December 2003 statement of the case (SOC), 
the RO explained the basis for the denial of service 
connection for PTSD.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, and VA 
treatment records.  The veteran has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. §3.159(c) (2003).  



Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  His 
service personnel records reveal that he received an Armed 
Forces Expeditionary Medal, an Air Medal with Oak Leaf 
Cluster, and a National Defense Service Medal.  

Records from the VA medical center dated from February 1985 
to November 2003 show that the veteran received services 
beginning in February 1985, and underwent a colostomy for 
colon cancer in 2000.  Depressive symptoms and some anxiety 
were noted in March 2001, but no diagnosis was rendered.  He 
was tried on several medications, with Zoloft helping as of 
September 2001.  A depression screen in April 2002 was 
negative.  In May and July 2002 his mood was noted to be 
stable.  Marked improvement in temperament was noted in 
October 2002 since the initiation of testosterone injections.  
The latest entry of record dated in November 2003 noted the 
veteran's mood was stable and that his psychiatric symptoms 
were in remission.  None of the voluminous treatment records 
reveal any reference to PTSD, nightmares, or Vietnam, nor did 
any treatment record formally diagnose a psychiatric 
disorder, other than noting depression in a list of past 
medical history.  

In a September 2002 letter the veteran indicated that he 
served in Vietnam from September 1964 to September 1965.  He 
reports serving as a doorgunner and flying with the 
helicopter.  He indicated he often took fire while he was 
flying.  He stated that one of his in-service stressors was 
that his fellow soldier and friend was killed on June 15, 
1965 in Vin Long.  He reported that another friend died in 
April 1965 in Vin Long.  He stated that the deaths of his 
friends and the danger he faced while flying has bothered him 
for years. 

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
see also 38 C.F.R. § 3.304(f) (2004).  If the veteran did not 
engage in combat while in service, or if the alleged stressor 
is not related to combat, corroborative evidence of the 
claimed stressor having actually occurred is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.


Analysis

The veteran claims service connection for PTSD as a result of 
combat stressors that he experienced in service. The medical 
evidence fails to reveal that he currently suffers from PTSD.  

Specifically, the VA treatment records from 1985 to 2002 
reveal no complaints, treatment, or diagnosis of PTSD.  These 
voluminous records do note some depressive symptoms, but 
there was no mention of nightmares, flashbacks, Vietnam 
incidents, or PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

In summary, in the absence of a diagnosis of PTSD, the claim 
for service connection for this disorder must be denied. 

The Board notes that the veteran's representative requested 
that a VA examination be conducted.  However, an examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, despite multiple medical records spanning a 
period of time of approximately 18 years, there is no 
evidence of complaints, findings or diagnosis of PTSD, 
nightmares, flashbacks, or Vietnam.  In Wells v. Principi, 
the Court of Appeals for the Federal Circuit noted that it is 
not enough merely for a veteran to claim he is disabled in 
order to obligate the Secretary to provide a medical 
examination.  Wells, 326 F.3d 1381 (Fed. Cir. 2003).  The 
Federal Circuit held that the veteran is required to show 
some causal connection between his disability and his 
military service.  A disability alone is not enough.  Id.  
Here, the veteran has not even established a current 
disability with respect to PTSD.  Thus, the Board finds that 
the record does not contain competent evidence of PTSD, nor 
does it contain competent evidence that the veteran suffers 
from psychiatric symptoms that may be associated with the 
veteran's military service, and an examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); see also Wells, 
supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for PTSD is denied. 

                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


